Title: From George Washington to John St. Clair, 11 May 1758
From: Washington, George
To: St. Clair, John



Dear Sir
Fort Loudoun 11th May 1758.

Your favour from York of the 7th Instant I had the pleasure of receiving last Night. The Raven Warrior with 30 others (some of whom afterwards returnd) left this place for their Nation about the 24th or 5th of last Month. I took no notice of it in my Letters because Captn Bosomworth was here a Superintendant of Indian Affairs (by order of the Commander in Chief) when that Party came in. He was in consequence made acquainted with the motives of their returning home, and set out the next

day for Philadelphia to report distinctly to the General, the Situation of Indian Affairs in this district and proposed seeing you in his way.
You yet seem to be unacquainted with the Villainy of the Raven Warrior and his Party, I shall therefore inform you, that he brought two white Men’s Scalps from his Nation, and after making a small excursion from Fort Frederick in Maryland endeavourd to impose them upon Us for some of the Enemy’s, but being detected in the deception by the rest of the Warriors, & fearing the effects of their Resentment (being conscious of his own guilt) thought proper to March of, but not before the Deputy Agent, who woud not seem to credit the Acct, gave him some presents to prevent bad talk (as they term evil reports) when he got to the Nation.
Every kind of business I have had to do with the Indian’s since June last, has been transacted thrô the Agent or his Deputy; because first, I had Governer Dinwiddie’s express orders (which has never since been Countermanded) not to interfere in any Shape with matters relative to Indians: and Secondly, because I thought it might be attended with bad consequences for more than one to confer with them on Publick Affairs; but upon receiving the Generals Orders to use every endeavour to prevent their return, & keep them usefully employd, I sent for Captn Gist to communicate this to him, when I was informd that another Party of 25 had suddenly taken it in their heads to go home, & were actually set out. I immediately followd them with an Interpreter & after using some pains got them back again. but I am notwithstanding under fearful apprehension’s that no exertions in my power will prevent some Parties of the Cherokees from returning home, unless the Troops Assemble sooner than there seems to be a probability of their doing.
I have had for a considerable time past an Armourer employd in repairing Our Arms, and those you send will be greatly assisting, I hope. I have engagd Lodgings for you at Mr P. Bush’s, by much the best House in Winchester.
The Gentlemen of this Garrison Join with me in offering our Compliments, and wishes to see you here. I am with great Respect Dr Sir Yr most Obedt & most Hble Servt

Go: Washington

